DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 1/07/21 has been entered.  Claims 32- 37 are amended.  Claims 28- 39 are pending and being addressed by this Action.
Response to Arguments
Applicant has chosen not to address the Double Patenting rejection in the Non-Final Office Action, mailed 9/04/20, and as such, the rejection is reproduced below.
Applicant’s amendment has obviated the rejections under 35 U.S.C. 112(b) made in the Non-Final Office Action, mailed 9/04/20, and as such, the rejections under 35 U.S.C. 112(b) are withdrawn.
Applicant's arguments filed 1/07/21 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an expandable inner tubular wall) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In response to applicant’s argument that ridge 76 of Rowe does not read on the claimed inner tubular wall, the Office respectfully submits that since ridge 76 is a circular ridge formed along the transition region between the large and small 
In response to applicant’s argument that Rowe’s outer tubular wall (72, 74) of the lower base portion (70) is not specifically described as “adapted to . . . conform to the irregularities of shape of the heart valve annulus,” the Office respectfully submits that the claim language constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The Office submits that the since because Rowe discloses that the self-expanding or balloon-expandable stent 70 “has a small diameter sized for implantation at a native valve annulus” (Ps. [0078], [0080]), the outer tubular wall (72, 74) of the lower base portion (70) is capable of self-expanding into/ being balloon-expanded into the native valve annulus, and as such, the device of Rowe is capable of conforming to the irregularities of shape of the heart valve annulus and as such, the requirements of the claim have been met.
In response to applicant’s argument that Rowe does not disclose, “positioning the replacement aortic prosthetic valve in the native aortic valve location so that the lower base portion is located within the native aortic valve annulus and the lower engagement on top of ridge 76.  At best, the base of the valve member 30A sits on top of support wire 78, which extends at least partially through the ridge 76 (P. [0079]).  Thus, since ridge 76 is a transitional region between the larger diameter 74 and smaller diameter 72 and since the base of the valve member 30A expands into the larger diameter 74, the base of the valve member 30A is necessarily located within the transitional region of ridge 76.
In response to applicant’s argument that Rowe does not disclose, “expanding the lower engagement region of the upper valve portion such that the lower engagement region securely engages the inner tubular wall and expanding the upper leaflet structure such that the expanded upper leaflet structure assumes an increased cross-sectional area relative to the lower base portion,” the Office clarifies that when the expanded upper leaflet structure (30A) is expanded into the larger diameter (74) of the lower base portion (70), the expanded upper leaflet structure assumes an increased cross-sectional . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28- 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -2 and 4 - 12 of U.S. Patent No. 10,034,748 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding application claims 28- 38, claims 1- 2 and 4- 12 to U.S. Pat. No. 10,034,748 B2 claim the application claims 28- 38 (See claims 1- 2 and 4- 12 to U.S. Pat. No. 10,034,748 B2).  As such, application claims 28- 38 are not patentably distinct from claims 1- 2 and 4- 12 to U.S. Pat. No. 10,034,748 B2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 28- 32, 34- 37 and 39 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rowe et al. (US Pub. No. 2006/0287717 A1) (herein after Rowe ‘717).  Rowe ‘717 is cited in the IDS filed 7/02/18.

    PNG
    media_image1.png
    892
    875
    media_image1.png
    Greyscale

Regarding claim 28, Rowe ‘717 discloses a method for implanting a prosthetic aortic valve in a native aortic valve annulus location, said method comprising:
providing a replacement aortic prosthetic valve (10E) (Fig. 8) having:
a lower base portion (70) (Fig. 8) comprising an inner tubular wall (76) (Fig. 8) (P. [0079] - - circular ridge 76 is interpreted as an inner tubular wall because it is raised or 
positioning the replacement aortic prosthetic valve (30A) in the native aortic valve location so that the lower base portion (70) is located within the native aortic valve annulus and the lower engagement region of the upper valve portion (R) is located within the inner tubular wall of the lower base portion (76) such that the upper valve portion (30A) is located within or above the native aortic valve annulus (P. [0078]); and
expanding the lower engagement region of the upper valve portion (R) such that the lower engagement region (R) securely engages the inner tubular wall (76) and expanding the upper leaflet structure (36) such that the expanded upper leaflet structure (36) assumes an increased cross-sectional area relative to the lower base portion (70) (See Fig. 8) (P. [0078]).
Regarding claim 29, Rowe ‘717 further discloses wherein the outer tubular wall (72, 74) comprises anchors on its outer surface which penetrate the native aortic valve annulus upon expansion (P. [0053]).
Regarding claim 30, Rowe ‘717 further discloses wherein the lower engagement region of the upper valve portion (R) is covered to inhibit paravalvular leakage (P. [0079] - - cover 75 covers at least portion of seat for base of valve member 30A).
Regarding claim 31, Rowe ‘717 discloses a prosthetic aortic heart valve (10E) (Fig. 8) comprising:
an expandable lower base portion (70) (Fig. 8) comprising inner tubular wall (76) (Fig. 8) (P. [0079] - - circular ridge 76 is interpreted as an inner tubular wall because it is raised or elevated) comprising an expandable metal support scaffold (78) (Fig. 8) and an outer tubular wall (72, 74) (Fig. 8) comprising an expandable metal support scaffold (Ps. [0008], [0078] - - stent is metallic frame) covered with a material (75) (Fig. 8) (P. [0079]) that inhibits paravalvular leakage, wherein at least a portion of the inner tubular wall (76) is disposed within the outer tubular wall (72, 74), and a separate upper valve portion (30A) (Fig. 8) comprising a lower engagement region (R) (See Annotated Fig, 8) and an upper leaflet structure (36) (Fig. 1) (P. [0064] - - each embodiment of valve member 30 having leaflets 36);
wherein the outer tubular wall of the lower base portion (72, 74) is adapted to be expanded within a heart valve annulus and conform to the irregularities of shape of the heart valve annulus (Ps. [0019], [0053]) and the inner tubular wall (76) is adapted to maintain a generally circular orientation after expansion (Ps. [0078], [0079] - -circular ridge 76 provides seat for tubular upper valve portion (30A)), the lower engagement 
Regarding claim 32 in view of the 35 U.S.C. § 112, second paragraph rejection above, Rowe ‘717 further discloses wherein the upper valve portion (30A) has a greater hoop strength than the lower base portion (70) to maintain circularity despite non-circular expansion of the lower base portion (70) (Ps. [0078], [0079] - -circular ridge 76 provides seat for tubular upper valve portion (30A)).
Regarding claim 34 in view of the 35 U.S.C. § 112, second paragraph rejection above, Rowe ‘717 further discloses wherein the material to prevent paravalular leakage comprises PETE, PTFE, ePTFE, or other nonporous or semi-porous material (Ps. [0061], [0076], [0079] - - Dacron is a suitable cover material).
Regarding claim 35 in view of the 35 U.S.C. § 112, second paragraph rejection above, Rowe ‘717 further discloses wherein the lower base portion (70) comprises barbs or hooks to support fixation of the scaffold to the valve annulus (P. [0053] - - the outer surface of the lower base portion is provided with additional anchoring means, such as barbs).
Regarding claim 36 in view of the 35 U.S.C. § 112, second paragraph rejection above, Rowe ‘717 further discloses wherein the lower engagement region 
 Regarding claim 37 in view of the 35 U.S.C. § 112, second paragraph rejection above, Rowe ‘717 further discloses wherein the lower engagement region of the upper valve portion (R) is covered to inhibit paravalvular leakage (P. [0079] - - cover 75 covers at least portion of seat for base of valve member 30A).
Regarding claim 39, Rowe ‘717 discloses a prosthetic aortic heart valve (10E) (Fig. 8) comprising:
an expandable lower base portion (70) (Fig. 8) comprising an expandable metal support scaffold (Ps. [0008], [0078] - - stent is metallic frame) wherein the expandable metal support scaffold (Ps. [0008], [0078] - - stent is metallic frame) is covered with a material (75) (Fig. 8) (P. [0079]) that inhibits paravalvular leakage, and a separate upper valve portion (30A) (Fig. 8) comprising a lower engagement region (R) (See Annotated Fig, 8) and an upper leaflet structure (36) (Fig. 1) (P. [0064] - - each embodiment of valve member 30 having leaflets 36);
wherein the support scaffold of the lower base portion (Ps. [0008], [0078] - - stent is metallic frame) is adapted to be expanded within a heart valve annulus and conform to the irregularities of shape of the heart valve annulus (Ps. [0019], [0053]) and the lower engagement region of the upper valve portion (R) is adapted to be expanded within the support scaffold of the lower base portion (Ps. [0008], [0078] - - stent is metallic frame) such that the lower engagement region (R) securely engages the inner tubular wall (76) and the upper leaflet structure (36) is located above or within the heart valve annulus and such that the expanded upper leaflet structure (36) may .


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Rowe et al. (US Pub. No. 2006/0287717 A1) (hereinafter Rowe ‘717) in view of Rowe (US Pub. No. 2008/0208327 A1) (hereinafter Rowe ‘327). Rowe ‘327 is cited in the IDS filed 7/02/18.
Regarding claim 33 in view of the 35 U.S.C. § 112, second paragraph rejection above, Rowe ‘717 disclose the apparatus of claim 31, Rowe ‘717 further disclosing an expanded diameter from 17 mm to 30 mm (P. [0078] - - 29 mm falls within the claimed range from 17 mm to 30 mm), but Rowe ‘717 is silent regarding an axial length.
However, Rowe ‘327 discloses a valve having an axial length in the range from 20 mm to 80 mm (Rowe ‘327 - - P. [0033] - - length of about 30 mm falls within the claimed range). 
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to dimension the length of the valve associated with Rowe ‘717 to be in the range from 20 mm to 80 mm as taught by Rowe ‘327 because it would allow .  
Claims 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Rowe et al. (US Pub. No. 2006/0287717 A1) (Fig. 11 embodiment) (hereinafter Rowe Fig. 11) in view of Ryan et al. (US Pub. No. 2008/0262593 A1). Ryan is cited in the IDS filed 7/02/18.
Regarding claim 38, Rowe Fig. 11 discloses a method for replacing a prosthetic aortic valve (10H) (Fig. 11) located in an aortic valve annulus, wherein the prosthetic aortic valve (10H) comprises a lower base portion (110) (Fig. 11) and a separate upper valve portion (30, 32, 112) (Fig. 11) comprising a lower engagement region (112) (Fig. 11) and an upper leaflet structure (30, 32) (Ps. [0083] – [0085]), said method comprising:
removing the upper valve portion (30, 112) (Fig. 11) from the lower base portion (110) (Fig. 11) (P. [0085] - - replacing a prosthetic valve requires removing step of unscrewing locking ring 112 and removing upper valve portion 30); and
positioning a replacement upper valve portion (30, 112) (P. [0085] - - new implantation involves positioning a replacement upper valve portion) comprising a lower engagement region (112) which is adapted to be expanded within the lower base portion (110) (P. [0084] - - flanges 114 project inwardly from lower base portion (110) and exterior threading 116 on a downwardly-projecting shoulder of the locking ring 112 is inserted inside lower base portion (110) such that flanges 114 mate with exterior 
Rowe Fig. 11 further discloses that lower base portion (110) is an expandable member that can be delivered and implanted within the native aortic valve annulus (P. [0083]), but Rowe Fig. 11 does not disclose that the lower base portion comprises an inner tubular wall and an outer tubular wall.  However, Ryan teaches a multi-layered stent valve (40, 50, 60) (Figs. 4- 6) (P. [0011]) comprising an inner tubular wall (42, 52, 62) (Figs. 4- 6) (P. [0034]) comprising an expandable metal support scaffold (Ps. [0040], [0043]) and an outer tubular wall (44, 54, 64) (Figs. 4- 6) (P. [0034]) comprising an expandable metal support scaffold, wherein at least a portion of the inner tubular wall (42, 52, 62) is disposed within the outer tubular wall (44, 54, 64) (Figs. 4- 6) (P. [0034]).  One having ordinary skill in the art would recognize that the lower base portion associated with Rowe Fig. 11 could be modified in order to comprise an inner tubular wall and an outer tubular wall taught by Ryan.  
Therefore, it would have been obvious to a one having ordinary skill in the art at the time of the claimed invention, to modify the lower base portion associated with Rowe Fig. 11 in order to include inner and outer walls as suggested and taught by Ryan because it would provide a more flexible outer stent that can better conform to the anatomy of the patient and a more rigid inner stent that provides a stable base for supporting a leaflet structure (Ryan - - P. [0011])..  The motivation for the modification .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771